PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/322,495
Filing Date: 28 Dec 2016
Appellant(s): WIMBERGER-FRIEDL et al.



__________________
Darrin Wesley Smith Blaine
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17-19, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0049833 A1 (Chen et al.).
In regards to instant claim 15; Chen et al. discloses a sample vessel (“A system for processing a biological sample,”) comprising a tubule (“a tubular member …”) having an opening for receiving a sample material and at least one compressible section, a generally rigid container (“a sample holder …”) receiving at least a portion of the tubule, and an interface (“at least one supplementary component …”) in fluid communication with the opening in the tubule (abstract and fig. 1C-2C - figures provided below).  Chen et al. discloses using their invention for collecting samples, which includes “biopsying” (para. [0041]).  Chen et al. discloses that the interface 30 can be a stopper 32 (encompassing “the at least one supplementary component having a bearing …”) that coupled to tubule 12 and container 20 via their respective openings (fig. 1A-1C and para. [0048]-[0049]).  Chen et al. discloses (fig. 1C-2C and para. [0045]-[0047]) that tubule 12 comprising multiple layers that can be used to control “permeability” and that can further comprise an optional detection segment of the tubule 12 that can be optically transmissive over a selected wavelength range to facilitate optical analysis of the sample within the tubule 12.  Chen et al. discloses that the tubule may be optically “transparent” to allow monitoring or detection of the sample or reaction (para. [0075]), and that the tubule may be formed of a material selected to provide a property distinct like “permeability” from a property of another section of the wall (para. [0076]).
	In regards to instant claim 17; Chen et al. discloses a tubule having a plurality of lumens (abstract):  (encompassing “that the tubular member comprises fluidic channels …”).
	In regards to instant claim 18; Chen et al. recites (claim 49 and para. [0041]) the use of a needle, a pipettor, and a swab (encompassing “an extraction device”).
	In regards to instant claim 19; Chen et al. discloses (para. [0089] and fig. 16C) the use of needle 90 that is coupled with a sensor, such as an electrode or a fiber optical sensor, for measuring a sample property:  (“an optical apparatus …”).

	In regards to instant claims 24-25; Chen et al. discloses the method steps of:  displacing a content, e.g., the sample or a reagent, of the sample vessel within the sample vessel to, for example, adjust the volume of the content, separate content components, mix contents within the sample vessel (encompassing “transferring the sample into a sample holder …”); effecting a chemical or biological reaction within a segment of the sample vessel by, for example, introducing a reagent to the sample (encompassing “exposing the sample holder to at least one reagent …”), agitating the sample, transferring thermal energy to or from the sample, incubating the sample at a specified temperature, amplifying components of the sample, “extracting”, separating and/or isolating components of the sample; or analyzing the sample to determine a characteristic of the sample, such as, for example, the quantity, count, volume, mass, concentration, or expression level of a molecule, a target, a content, a marker or an analyte, binding activity, nucleic acid sequence, or nucleic acid size or other analyte size, of the sample.  Chen et al. further discloses (para. [0046]) that tubule can have an optional detection segment in order to be optically transmissive over a selected wavelength range to facilitate optical analysis of the sample:  (encompassing “optical examination …”).  Chen et al. discloses (fig. 1C-2C and para. [0045]-[0047]) that tubule 12 comprising multiple layers that can be used to control “permeability” and that can further comprise an optional detection segment of the tubule 12 that can be optically transmissive over a selected wavelength range to facilitate optical analysis of the sample within the tubule 12.  Chen et al. further discloses (para. [0076]) that tubule properties that may be varied which includes “permeability”, flexibility, hardness, resiliency, “optical transparency”, biocompatibility, surface smoothness of the inner wall, and surface chemistry of the inner wall.
	In regards to instant claim 26; Chen et al. discloses the use of a “wash” buffer (para. [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0049833 A1 (Chen et al.).
	In regards to instant claims 16; Chen et al. does not expressly disclose that the “tubular member has an inner diameter (D) ranging between 0.2 mm and 2 mm.”
However, Chen et al. discloses that the diameter of the tubule 12 can be constricted via clamp 50 (fig. 1A-1C) and that sample volumes within the tubule range between 2 microliters to 2000 microliters (para. [0042]); encompassing a means to reduce a diameter of their “tubular member” to be within the claimed “0.2 mm and 2 mm” and a “tubular member” having a volume that can be contained within the claimed diameter range.  In view of the above stated discussions and citations, it would have been obvious to one of ordinary skill in the art at the time of invention for the tubule of Chen et al. to have a diameter between “0.2 mm and 2 mm” in order to contain a micron amount of sample for analysis (para. [0042]) since Chen expressly discloses that their tubule employs the same millimeter dimension for other aspects of their tubule like wall thickness (para. [0044]) – showing that the tubule has dimensions that overlap with the dimensions of the instant claim.  

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0049833 A1 (Chen et al.) in view of U.S. 3,634,651 (Siegel et al.).
	In regards to instant claims 20-23; Chen et al. discloses a sample vessel (“A system for processing a biological sample,”) comprising a tubule (“a tubular member …”) having an opening for receiving a sample material and at least one compressible section, a generally rigid container (“a sample holder …”) receiving at least a portion of the tubule, and an interface (“at least one supplementary component …”) in fluid communication with the opening in the tubule (abstract and fig. 1C-2C).  Chen et al. discloses using their invention for collecting samples, which includes “biopsying” (para. [0041]).  Chen et al. discloses that the interface 30 can be a stopper 32 (encompassing “the at least one supplementary component having a bearing …”) that coupled to tubule 12 and container 20 via their respective openings (fig. 1A-1C and para. [0048]-[0049]).  Chen et al. discloses that the tubule may be optically “transparent” to allow monitoring or detection of the sample or reaction (para. [0075]), and that the tubule may be formed of a material selected to provide a property distinct like “permeability” from a property of another section of the wall (para. [0076]).  Chen et al. recites (claim 49 and para. [0041]) the use of a needle, a pipettor, and a swab (encompassing “an extraction device” and a type of “fluidic system” for “controlling fluid flow” around a tubule within a container since the needle or pipettor can add or remove fluids within the system).
	Chen et al. does not expressly disclose the “at least one supplementary component is a container with a bearing for exchangeably or permanently accommodating the sample holder ….”.  However, Sigel et al. disclose serological incubators utilizing warm air circulation to maintain a temperature for test tubes (abstract, col. 1, and fig. 1-3).  Siegel et al. disclose (fig. 2-3) that test tubes 73 supported (“axially” placed into) within carrier 71 via openings 13 (“a bearing …” and “a substrate with a bearing that defines a bore …”) are all contained within body member 7 (“a container …”) having hood 75 and “cavity” 6 (another “bearing”), wherein a circulated gas (“a fluid” for “immersing”) is used for heating up the test tubes and their contents within the carrier (claims 1-10).  Chen et al. (containers 20 of fig. 1A-2C respectively) and Siegel et al. (test tube 73 of fig. 3 respectively) discloses the use of cylindrical elongated containers for holding samples; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the serological incubators of Siegel et al. for the purpose of heating the containers containing tubules of Chen et al. in order to incubate a sample at a specified temperature for analysis (para. [0041] of Chen et al.).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  
The previously filed rejections of instant claims 15-26 under 35 USC 112(b) have been vacated (withdrawn).

(2) Response to Argument/Remarks
Regarding appellant’s statements directed to the previous claim rejections under 35 USC 112(b) on p. 10-12 of the current brief; the examiner has vacated those rejections since the broadest reasonable consideration of the instant specification provides some explanation of the claimed broad terminology.  Since these rejections have been vacated, appellant’s current remarks are rendered moot.


    PNG
    media_image2.png
    593
    500
    media_image2.png
    Greyscale

(Fig. 1A-2C of Chen et al.)

	Regarding appellant’s statements directed to claim rejections under 35 USC 102(a)(1) on p. 12-17 of the current brief that Chen et al. does not teach or discloses “permeability” of a tubular member whereby a reagent may “diffuse” through a wall of the tubular member into the tube member as mentioned in claims 15, 17, and 24.  The Examiner disagrees.  As stated previously and currently (and further supported and stated by the appellant on p. 14 of the current brief), Chen et al. discloses (fig. 1C-2C and para. [0045]-[0047]) that tubule 12 comprising multiple layers that can be used to control “permeability” and that can further comprise an optional detection segment of the tubule 12 that can be optically transmissive over a selected wavelength range to facilitate optical analysis of the sample within the tubule 12.  Chen et al. discloses that the tubule may be optically “transparent” to allow monitoring or detection of the sample or reaction (para. [0075]), and that the tubule may be formed of a material selected to provide a property distinct like “permeability” from a property of another section of the wall (para. [0076]). The citations above from Chen et al. clearly support that the invention of Chen et al. is able to allow a fluid to diffuse through their tubular member so as to meet the limitations of the instant claims.  Furthermore, though the appellant states that it is “reagent” permeability of interest in their claimed invention via the current remarks, there is no express composition of the claimed “material” in the claimed “tubular member” that is specific to allowing the diffusion of a corresponding specific composition of “at least one reagent” - (Hence the use of the previous, but now vacated rejections under 35 USC 112.).  The Examiner reads the claims as allowing the diffusion of any fluid through the tubular member of the instant claims since there is no clear limitations to dictate only the diffusion of at least one reagent.  There being no clear claim structure or composition limiting the diffusion of at least one reagent (said at least one reagent not being expressly recited within the current independent instant claims, as well), it is the position of the Examiner that Chen et al. still reads on the currently filed instant claims and therefore maintains the previous art rejections in the last filed final Office action. 

	Regarding appellant’s statements directed to claim rejections under 35 USC 102(a)(1) on p. 12-17 of the current brief that Chen et al. does not teach or discloses “an extraction of a sample from a sample holder” or “an extraction device having a bearing, structural details of a transfer device and a container having a bearing as encompassed by instant claim 18.”  The Examiner disagrees.  As stated previously and currently, Chen et al. recites (claim 49 and para. [0041]) the use of a needle, a pipettor, and a swab (encompassing “an extraction device”).  Para. [0041] of Chen et al. further discloses sample gathering (“extraction”) and transference of a sample from a sample source that includes pipetting, biopsying, swabbing, drawing a fluid sample or other methods for extracting a sample from the sample source.  In addition, para. [0041] goes on to further state the processing of a sample that generally refers to the preparation, treatment, analysis, and/or the performance of other testing protocols or assays on a content of the sample vessel in one or more steps.  The citation from Chen et al. expressly discloses the extraction and transference of a sample from a source and its corresponding transference to a sample container for processing via protocols or assays for analysis.  Furthermore, the claimed “bearing” of the instant claims is read as being within the device that extracts and transfers the sample for analysis; e.g. the use of a needle, a pipettor, and a swab that is made to come into contact with a sample and then sample container in order to extract and transfer a sample for analysis.  There being no express structure of the claimed bearing (such as a cannula, pipette tip, or absorbent surface from a swab) being recited by the appellant, it is still the position of the Examiner that Chen et al. reads on the limitations of the instant claims.  

	Regarding appellant’s statements directed to claim rejections on p. 20-22 of the brief directed to the claim rejections under 35 USC 103(a) that the combination of Chen et al. and Siegel et al. “yields a modification of Chen to dispose the sample holder of Chen within the openings 135 of the sample carrier 71 of Siegel without any bearings as encompassed by the aforementioned limitations of dependent claims 20-23 and without any immersing/flowing of fluid with the sample holder as encompassed by the aforementioned limitations of dependent claims 21 and 23.”  The Examiner acknowledges the appellant’s current remarks; however, the appellant is not arguing the reason/motivation the Examiner used to combine Chen et al. and Siegel et al.  As previously and currently stated, Chen et al. (containers 20 of fig. 1A-2C respectively) and Siegel et al. (test tube 73 of fig. 3 respectively) discloses the use of cylindrical elongated containers for holding samples; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the serological incubators of Siegel et al. for the purpose of heating the containers containing tubules of Chen et al. in order to incubate a sample at a specified temperature for analysis (para. [0041] of Chen et al.).  Furthermore, Siegel et al. discloses (fig. 2-3) that test tubes 73 supported (“axially” placed into) within carrier 71 via openings 13 (“a bearing …” and “a substrate with a bearing that defines a bore …”) are all contained within body member 7 (“a container …”) having hood 75 and “cavity” 6 (another “bearing”), wherein a circulated gas (“a fluid” for “immersing”) is used for heating up the test tubes and their contents within the carrier (claims 1-10); the citations of Siegel et al. do show bearings for holding containers while circulating/immersing a fluid for temperature regulating.  With these statements made by the Examiner, it is still the positon of the Examiner that the combination of Chen et al. and Siegel et al. is proper and meets the limitations of the instant claims.

	Appellant further argues on p. 18-20 and 22-24 of the current brief that dependent claims are not met by the current prior art of record due their previously stated arguments directed to the independent claims from which the dependent claims depend.  The Examiner disagrees for the reasons stated in the rejections of the last filed final Office action and the current reasons discussed above in the current Examiner’s answers; see reasons above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRYAN KILPATRICK/Examiner, Art Unit 1797 
                                                                                                                                                                                                       /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797    

Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797 
   
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.